                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,              :
                                        :
            Plaintiff,                  :   Case No. 3:19-cr-39
                                        :
       v.                               :   Judge Thomas M. Rose
                                        :
 SHERMAN A. BROWN,                      :
                                        :
            Defendant.                  :
                                        :
______________________________________________________________________________

     ENTRY AND ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS
                                   (DOC. 16)
______________________________________________________________________________

        This case is before the Court on the Motion to Suppress (Doc. 16) (the “Motion”), filed by

Defendant Sherman A. Brown (“Brown”). Brown seeks an order “suppressing any and all

evidence seized as a result of the … stop and search, unsupported by probable cause or reasonable

suspicion.” (Doc. 16 at PAGEID # 35.) The Court held an evidentiary hearing for the Motion on

August 1, 2019. (Doc. 26.) On September 12, 2019, Brown filed a post-hearing brief in support

of the Motion. (Doc. 27.) On October 2, 2019, the Government filed a post-hearing brief in

opposition to the Motion. (Doc. 28.) On October 15, 2019, Brown filed a reply brief in response

to the Government’s post-hearing brief. (Doc. 29.) The matter is ripe for review. For the reasons

discussed below, the Court DENIES the Motion.

   I.      FACTUAL FINDINGS

        The following findings are made based on the evidence submitted by the parties and the

testimony at the August 1, 2019 hearing.

        On February 20, 2019, at approximately 1:00 p.m., Dayton Police Department officer Mark



                                                1
D. Orick (“Officer Orick”) was driving his police cruiser westbound on Fifth Street in Dayton,

Ohio. (Doc. 26 at PAGEID # 82, 85-86.) He was by himself at the time. (Id. at PAGEID # 91.)

As Officer Orick approached College Street, he observed from his cruiser a silver Nissan Altima

automobile (the “Vehicle”) parked on the opposite side of the street (south curb facing eastbound).

(Id. at PAGEID # 88-89, 117.) Officer Orick was familiar with the neighborhood, which he

testified was known to be a high crime area. (Id. at PAGEID # 86-87.)

       Officer Orick believed that the Vehicle had excessively tinted windows in violation of an

Ohio statute. (Id. at PAGEID # 89-90.) He testified that, as he drove past the Vehicle, he observed

exhaust coming from its rear, emitting a white cloud of smoke (indicating that the Vehicle’s engine

was running), and that there were at least two people in the Vehicle. (Id.; see also Government

Exhibit 3 (“vehicle was parked on the south curb w/the engine running”).) Officer Orick proceeded

to drive past the Vehicle and then made a U-turn at the nearby intersection of West Fifth Street

and James H. McGee Boulevard in order to return to the Vehicle, pull up behind it, and make

contact with its driver. (Doc. 26 at PAGEID # 89.)

       Officer Orick testified that his purpose was to issue a citation for what he believed to be

excessive window tint in violation of Ohio Revised Code (“O.R.C.”) § 4513.241. (Id. at PAGEID

# 84, 93-94.) Officer Orick did not use a tint meter to determine the level of window tint on the

Vehicle. (Id. at PAGEID # 124-25.) Officer Orick testified that Dayton Police Department policy

does not mandate the use of a tint meter in order to issue a citation for violating O.R.C. § 4513.241.

(Id. at PAGEID # 84, 130-31.) Additionally, Officer Orick testified that he had received training

on detecting motor vehicles that have excessive tint on their windows, he is familiar with O.R.C.

§ 4513.241 and its standards, and he had issued several hundred citations for excessive window

tint during his eleven-year career. (Id. at PAGEID # 83-84, 130-31.)



                                                  2
       As he returned to the Vehicle, Officer Orick turned on his police cruiser’s overhead

emergency lights, which automatically activated his police cruiser’s camera system. (Id. at

PAGEID # 91-94.) By the time he had pulled behind the Vehicle, its engine was not running. (Id.

at PAGEID # 119.) A person (later identified to be Brown) exited the driver’s side of the Vehicle,

and a second person (later identified to be Mark Smith (“Smith”)) exited the front passenger side

of the Vehicle and started walking toward a home. (Id. at PAGEID # 93.)

       Officer Orick attempted to make contact with Brown and Smith, ordering Brown to come

to him. (Id. at PAGEID # 93-98; Government Exhibit 1.) Brown started walking toward Officer

Orick, but then stopped and, despite Officer Orick’s direct commands to come to him, Brown

turned and walked away from Officer Orick. (Id.)

       According to Officer Orick, based on the refusal to comply with his orders, coupled with

an increasing concern for his personal safety (including being outnumbered two to one), Officer

Orick approached Brown and restrained him by grabbing the back of his waistband and pulled him

back to a safer position. (Id.) Brown continued to argue with Officer Orick, as did Smith. (Id.)

Officer Orick un-holstered his taser and warned Smith to stop moving. (Id.) Officer Orick wanted

Smith to stop moving because he did not know if Smith had a weapon or was going to retrieve a

weapon from the nearby house. (Doc. 26 at PAGEID # 95-96.) He was having difficulty

maintaining control of Brown and Smith. (Id. at PAGEID # 95-97; Government Exhibit 1.)

During this sequence of events, despite orders from Officer Orick to put his hands on the Vehicle,

Brown tossed to Smith what was later determined to be keys to the Vehicle. (Government Exhibit

1; Doc. 26 at PAGEID # 98, 110.)

       Dayton Police Department officers Michael Schwartz and Luke Scott then arrived on the

scene to provide backup to Officer Orick. (Doc. 26 at PAGEID # 96-99, 102, 110-11; Government



                                                3
Exhibit 1.) Brown was detained, handcuffed, and placed in the rear of Officer Orick’s police

cruiser. (Id.) While he escorted Brown to the cruiser in handcuffs, Officer Orick notified Brown

that he was being stopped for a window tint violation. (Government Exhibit 1; Doc. 26 at PAGEID

# 96.) Brown was asked to identify himself, but Brown refused to do so or to provide any

identification. (Doc. 26 at PAGEID # 96, 99, 101.) Officer Orick testified that he needed Brown’s

identification to properly issue a citation for the excessive window tint violation. (Id. at PAGEID

# 100-01.) Officer Orick also testified that, due to a continued refusal to identify himself, Brown

was arrested for obstructing official business.     (Id. at PAGEID # 99-101.)       Officer Orick

transported Brown to the Montgomery County Jail, where Brown’s identity was determined and

he was issued a citation for a window tint offense in violation of O.R.C. § 4513.241. (Id. at

PAGEID # 98-99; Government Exhibit 3.)

       During his testimony, Officer Orick was shown video taken from his police cruiser. (See,

e.g., Doc. 26 at PAGEID # 108-112, 121-23.) He admitted that, in the video, no exhaust could be

seen coming from the Vehicle, even when the Vehicle was started and driven onto a ramp for

purposes of towing it. (Id. at PAGEID # 121-22.) Officer Orick testified that, during his eleven

years with the Dayton Police Department, there had been several instances in which the police

cruiser camera video failed to capture and record all that a human eye would see. (Id. at PAGEID

# 84, 129.) Also, the police cruiser video only shows the time period after Officer Orick started

turning his cruiser around to pull up behind the Vehicle, after he had seen exhaust coming from

the rear of the Vehicle while initially driving past it. (Government Exhibit 1 (video starts with

police cruiser making U-turn).)

       After Brown was placed in the back of the police cruiser, Officer Scott observed in plain

view, through the front un-tinted windshield of the Vehicle, the handle of a handgun sticking out



                                                4
from the front of the driver’s seat. (Doc. 26 at PAGEID # 102-05.) After obtaining the Vehicle’s

keys from where they had fallen out of Smith’s pants, Officer Orick gained access to the Vehicle’s

passenger compartment. (Id.) The officers located a loaded FNS handgun under the driver’s seat.

(Id.) The officers did not have consent or a warrant to conduct a search of the Vehicle. (Id. at

PAGEID # 113.)

         The Vehicle was determined to be registered to a third party named Brandon Chapman.

(Id. at PAGEID # 101-02.) Officer Orick testified that, per Dayton Police Department policy, he

ordered the Vehicle to be towed from the scene and an inventory of the Vehicle’s contents be

made. (Id. at PAGEID # 101, 106; Government Exhibit 4.) Officer Orick testified that the Vehicle

was towed because the driver of the Vehicle (Brown) had been arrested. (Id. at PAGEID # 106,

114, 117.) After ordering the tow, Officer Orick and other officers started the inventory procedure,

and it was pursuant to the inventory procedure that the handgun was confiscated. (Id. at PAGEID

# 115-16.)

         On February 28, 2019, the Grand Jury returned a single-count indictment against Brown in

this case. (Doc. 11.) The count charges Brown with being a felon in possession of a firearm in

violation of 18 U.S.C. § § 922(g)(1) and 924(a)(2). (Id.) On March 8, 2019, Brown appeared for

arraignment on the indictment and entered a plea of not guilty. (Doc. 14.) On October 22, 2019,

the Grand Jury returned a single-count superseding indictment against Brown for violation of the

same statutory sections, 18 U.S.C. § § 922(g)(1) and 924(a)(2). (Doc. 31.)

   II.       ANALYSIS

         The Fourth Amendment states: “The right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures, shall not be violated and

no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and



                                                 5
particularly describing the place to be searched, and the persons or things to be seized.” U.S.

CONST. amend. IV. “The text of the Amendment thus expressly imposes two requirements. First,

all searches and seizures must be reasonable. Second, a warrant may not be issued unless probable

cause is properly established and the scope of the authorized search is set out with particularity.”

Kentucky v. King, 563 U.S. 452, 459 (2011).

       A search conducted without a warrant issued upon probable cause is per se unreasonable

subject only to a few specifically established and well-delineated exceptions. United States v.

Doxey, 833 F.3d 692, 703 (6th Cir. 2016). “The exclusionary rule prohibits the admission of

evidence seized in searches and seizures that are deemed unreasonable under the Fourth

Amendment, as well as derivative evidence acquired as a result of an unlawful search.” United

States v. Kennedy, 61 F.3d 494, 497 (6th Cir. 1995) (citing Wong Sun v. United States, 371 U.S.

471, 484-85 (1963)).

       A criminal defendant may seek the suppression of evidence by filing a pretrial motion with

the Court. FED. R. CRIM. P. 12(b)(3)(C). “It is well settled that in seeking suppression of evidence

the burden of proof is upon the defendant to display a violation of some constitutional or statutory

right justifying suppression.” United States v. Rodriguez-Suazo, 346 F.3d 637, 643 (6th Cir. 2003);

U.S. v. Blakeney, 942 F.2d 1001, 2015 (6th Cir. 1991) (in the context of a motion to suppress, the

moving party has the burden of establishing that the evidence was secured by an unlawful search).

However, “[t]he Government has the burden of proof to justify a warrantless search.” United

States v. Haynes, 301 F.3d 669, 677 (6th Cir. 2002).

       In his Motion, Brown makes three arguments. First, he argues that the initial stop was

without reasonable suspicion or probable cause. (Doc. 27 at PAGEID # 143.) Second, he argues

that his arrest was illegal because it was made without probable cause (and therefore, any evidence



                                                 6
obtained because of his arrest must be suppressed). (Id. at PAGEID # 147.) Third, he argues that

the search of the Vehicle was unlawful. (Id. at PAGEID # 149.) The Court addresses each of

these arguments below.

       A. The Initial Stop

       Brown’s first argument is that Officer Orick’s initial stop was without reasonable suspicion

or probable cause. (Doc. 27 at PAGEID # 143.) “As a general matter, the decision to stop an

automobile is reasonable where the police have probable cause to believe that a traffic violation

has occurred.” Whren v. United States, 517 U.S. 806, 810 (1996); see also United States v. Davis,

430 F.3d 345, 352 (6th Cir. 2005) (“so long as the officer has probable cause to believe that a

traffic violation has occurred or was occurring, the resultant stop is not unlawful and does not

violate the Fourth Amendment”) (internal quotation marks omitted).

       “Probable cause is defined as reasonable grounds for belief, supported by less than prima

facie proof but more than mere suspicion.” United States v. Ferguson, 8 F.3d 385, 392 (6th Cir.

1993). “Probable cause is a flexible, common-sense standard.” Id., quoting Texas v. Brown, 460

U.S. 730, 742 (1983). Probable cause is determined by the totality of the circumstances, is fact-

dependent, and will turn on what the officer knew at the time he or she made the stop. United

States v. Puckett, 422 F.3d 340, 342-43 (6th Cir. 2005). The totality-of-the-circumstances analysis

includes a realistic assessment of the situation from the officer’s perspective. Id., citing Ferguson,

8 F.3d at 392. See also Davis, 430 F.3d at 352 (the requirement of probable cause is satisfied

where the facts and circumstances within the officer’s knowledge and of which he or she had

reasonable trustworthy information are sufficient to demonstrate that an offense has been or is

being committed).

       Ohio law sets forth parameters on the amount of tinting allowed on the side windows of

motor vehicles. Ohio Administrative Code § 4501-41-03(A)(3) provides the following rule:
                                                  7
       (A) No person shall operate, on any highway or other public or private property
       open to the public for vehicular travel or parking, lease, or rent any motor vehicle
       that is required to be registered in this state with any sunscreening material, or other
       product or material which has the effect of making the windshield or windows
       nontransparent or would alter the windows’ color, increase its reflectivity, or reduce
       its light transmittance, unless the product or material satisfies one of the following
       exceptions: …

       (3) Any sunscreening material or other product or material applied to the side
       windows to the immediate right or left of the driver, so long as such material, when
       used in conjunction with the safety glazing materials of such windows, has a light
       transmittance of not less than fifty per cent plus or minus three per cent and is not
       red or yellow in color.

That rule falls under an Ohio statute, O.R.C. § 4513.241, that includes the following:

       (C) No person shall operate, on any highway or other public or private property
       open to the public for vehicular travel or parking, lease, or rent any motor vehicle
       that is registered in this state unless the motor vehicle conforms to the requirements
       of this section and of any applicable rule adopted under this section.

       (D) No person shall install in or on any motor vehicle, any glass or other material
       that fails to conform to the requirements of this section or of any rule adopted under
       this section.

O.R.C. § 4513.241(C) and (D). Another statute provides the definition of the term “operate” used

in O.R.C. § 4513.241(C): “As used in this chapter and in Chapter 4513 of the Revised Code …

‘Operate’ means to cause or have caused movement of a vehicle, streetcar, or trackless trolley.”

O.R.C. § 4511.01(HHH). Thus, the term operate “employs both the present tense (‘to cause’) and

the past tense (to ‘have caused’) in relation to the movement of a vehicle.” State v. Anderson,

2017-Ohio-8641, 2017 Ohio App. LEXIS 5090, at *8 (Ohio Ct. App. 2017) (quoting O.R.C. §

4511.01(HHH)). Whether Brown “caused” movement of the Vehicle is a fact that may be proved

by circumstantial evidence. Id.

       In United States v. Shank, 543 F.3d 309 (6th Cir. 2008), the Sixth Circuit found that police

officers had a proper basis to initiate a traffic stop due to excessive window tinting. Id. at 313. In

Shank, (1) the officers observed dark tinting on the vehicle’s windows, (2) estimated that the


                                                  8
amount of light that could pass through the windows violated the applicable law, and (3) believed

that the windows were illegally tinted based on substantial prior experience in enforcing that traffic

regulation. Id. The Court found that “[d]ue to the officers’ familiarity with window tinting and

their estimate that the vehicle was tinted substantially darker than permitted by law, we agree with

the district court’s determination that the officers had a probable basis to initiate the traffic stop.

Id. The Court did not consider whether or not the officers used a tint meter or other measuring

device in making its finding. Id; see also State v. Bowie, 2007-Ohio-4297, 2007 Ohio App. LEXIS

3834, at *5 (Ohio Ct. App. 2007) (finding that, where a police officer testified he had extensive

experience with tinted windows and that based on this experience he knew from looking at the

windows in the car driven by the defendant that they were too dark by legal standards, the officer

at least had a reasonable suspicion that the windows were illegally tinted and, therefore, the officer

was justified in stopping the car).

       The Court finds that Officer Orick had sufficient probable cause to believe that Brown had

violated a traffic law (i.e., excessive window tinting), therefore permitting Officer Orick to make

a stop. Whren, 517 U.S. at 810; Davis, 430 F.3d at 352. As set forth above, Officer Orick received

training on detecting motor vehicles that have excessive tint on their windows, he was familiar

with O.R.C. § 4513.241 and its standards, and he had issued several hundred citations for excessive

window tint during his eleven-year career. He also testified that he saw the Vehicle, believed that

it had excessively tinted windows, and observed exhaust coming from its rear as he drove past it

(indicating that the Vehicle was operating). The police cruiser video shows that Brown was exiting

the driver’s side of the Vehicle with a set of keys, after Officer Orick had made a U-turn and as he




                                                  9
was pulling up behind the Vehicle. Based on the totality of the circumstances, Officer Orick had

probable cause to make the stop.1

         B. Brown’s Arrest

         Brown’s next argument is that Officer Orick lacked the probable cause necessary to arrest

Brown without a warrant. (Doc. 27 at PAGEID # 147.) Brown argues that “[b]ecause Officer

Orick placed Mr. Brown under arrest solely for the non-affirmative act of failing to provide his

name, the arrest was not supported by probable cause. As a result, Mr. Brown respectfully requests

that all evidence obtained from the illegal arrest … be suppressed as a matter of law.” (Id. at

PAGEID # 149.)

         The Fourth Amendment requires probable cause for an arrest. The Supreme Court recently

set forth the following standard concerning warrantless arrests:

         Because arrests are ‘seizures’ of ‘persons,’ they must be reasonable under the
         circumstances. A warrantless arrest is reasonable if the officer has probable cause
         to believe that the suspect committed a crime in the officer’s presence. To
         determine whether an officer had probable cause for an arrest, we examine the
         events leading up to the arrest, and then decide whether these historical facts,
         viewed from the standpoint of an objectively reasonable police officer amount to
         probable cause. Because probable cause deals with probabilities and depends on
         the totality of the circumstances, it is a fluid concept that is not readily, or even
         usefully, reduced to a neat set of legal rules. It requires only a probability or
         substantial chance of criminal activity, not an actual showing of such activity.
         Probable cause it not a high bar.

District of Columbia v. Wesby, 199 L.E.2d 453, 138 S.Ct. 577, 585-86 (2018) (internal quotation

marks and citations omitted). See also Atwater v. City of Lago Vista, 532 U.S. 318, 353 (2001)

(“the standard of probable cause applies to all arrests, without the need to balance the interests and

circumstances involved in particular situations. If an officer has probable cause to believe that an


1
  The main case relied on by Brown to support his argument is State v. Hill, 2006-Ohio-6118, 2006 Ohio App.
LEXIS 6091 (Ohio Ct. App. 2006). However, that case is distinguishable. In Hill, at no time did the officer issue a
ticket for a window tint violation (or any other traffic violation), the stop took place during the late evening (7:45
P.M. on October 29), and there was testimony that there was nothing illegal about the window tint. Additionally,
Hill pre-dates the Sixth Circuit’s decision in Shank that supports a finding here that the stop was proper.

                                                          10
individual has committed even a very minor criminal offense in his presence, he may, without

violating the Fourth Amendment, arrest the offender.”). In terms of timing, whether an arrest “was

constitutionally valid depends … upon whether, at the moment the arrest was made, the officers

had probable cause to make it – whether at that moment the facts and circumstances within their

knowledge and of which they had reasonably trustworthy information were sufficient to warrant a

prudent man in believing that the [defendant] had committed or was committing an offense.” Beck

v. Ohio, 379 U.S. 89, 91 (1964).

       Officer Orick testified that he arrested Brown for obstructing official business. Ohio’s

“Obstructing official business” statute states the following:

       No person, without privilege to do so and with purpose to prevent, obstruct, or delay
       the performance by a public official of any authorized act within the public official's
       official capacity, shall do any act that hampers or impedes a public official in the
       performance of the public official's lawful duties.

O.R.C. § 2921.31(A). In support of his argument, Brown cites authority for the propositions that

“Ohio state courts have repeatedly ruled that the simple failure to answer police questioning,

without more, does not amount to an ‘affirmative act’ under the statute,” and that “[a] mere refusal

to produce identification will not support a conviction for obstructing official business.” (Doc. 27

at PAGEID # 148.)

       Although the Court does not disagree with those legal propositions, the Court finds that

Officer Orick did have probable cause to believe that Brown had committed a crime in his

presence, justifying Brown’s arrest. Wesby, 130 S. Ct. at 585-86. Brown’s argument ignores some

relevant facts. Although it is true that Officer Orick sought Brown’s identity in order to issue the

window tint citation, Brown did not simply refuse to identify himself, answer police questioning,

or produce identification. Bowie, 2007 Ohio App. LEXIS 3834, at *5 (“To issue the citation for

the windows, the police needed to see [defendant’s] driver’s license”). There was more. In


                                                 11
addition, Brown (1) turned and walked away from Officer Orick in direct defiance of Officer

Orick’s repeated orders for Brown to come to him, (2) tossed keys to Smith despite being ordered

by Officer Orick to put his hands on the Vehicle, and (3) argued with Officer Orick. (Government

Exhibit 1.) Ohio courts have found that such conduct can amount to obstructing official business

under O.R.C. § 2921.31(A). See, e.g., State v. Kates, 169 Ohio App. 3d 766, 865 N.E.2d 66, 75

(Ohio Ct. App. 2006) (where defendant was aware that the officer was trying to detain him for

purposes of investigating an accident, but defendant continued to walk away from the officer, the

defendant’s “act in failing to heed Officer Phillips’ orders to stop was an affirmative act that

hindered or impeded Officer Phillips in the performance of his official duties in investigating the

accident and was sufficient to support the trial court’s judgment of conviction for obstructing

official business”); City of Dayton v. Turic, 2005-Ohio-131, 2005 Ohio App. LEXIS 126, at *15-

17 (Ohio Ct. App. 2005) (affirming arrest where defendant refused to identify herself and walked

away from police investigating an altercation at a subway despite being asked by police to stop).

       Ohio courts have also addressed arguments similar to the one made by Brown. For

example, in State v. Davis, 140 Ohio App. 3d 751, 749 N.E.2d 322 (Ohio Ct. App. 2000), officers

believed that the defendant had crossed an intersection against the light. Officers then ordered the

defendant to stop walking and, although he turned to face the officers, the defendant then turned

around and continued walking. The defendant was acquitted of the pedestrian violation at trial,

but the court held the following regarding whether the officers had probable cause to arrest him

for obstructing official business:

       “[U]nder the circumstances of this case, the arrest was lawful. The officers had the
       right to detain [the defendant] to issue a citation for the alleged pedestrian violation,
       even though they were prohibited under state law from arresting him for the minor
       misdemeanor. But the evidence shows that [the defendant] became aware that the
       officers were trying to detain him and continued to walk away from them. His
       refusal to stop gave the officers probable cause to believe that he was impeding the

                                                  12
       performance of their duty in violation of R.C. 2921.31. At that point, the officers
       had probable cause to arrest him.

Davis, 749 N.E.2d at 323-24 (internal citation omitted). Another Ohio appellate court has

explained:

       [Defendant] argues that his refusal to state his identity is [sic] does not constitute
       ‘an act,’ as required under R.C. 2921.31(A). We agree with [the defendant] that
       Ohio courts have held that one cannot be guilty of obstructing official business by
       doing nothing because the text of R.C. 2921.31 specifically requires an offender to
       act. And, the refusal to produce identification upon request by a police officer will
       not support a finding of obstructing official business.

       Nevertheless, while Ohio courts have concluded that the mere refusal to answer
       questions does not constitute an ‘act,’ it has been further held that where an
       individual also takes affirmative actions to hamper or impede the police from
       finding out his or her identity, the defendant may be guilty of obstructing official
       business. …

       Therefore, we find that [the defendant’s] walking away from Officer O’Connor was
       an affirmative act that hindered or impeded Officer O’Connor in the performance
       of his official duties. Further, [the defendant’s] persistence in disregarding Officer
       O’Connor’s requests to stop was sufficient evidence for a rational trier of fact to
       conclude that Brickner-Latham acted with the specific intent to prevent, obstruct,
       or delay Officer O’Connor’s lawful duties.

State v. Brickner-Latham, 2006-Ohio-609, 2006 Ohio App. LEXIS 551, at *18-20 (Ohio Ct. App.

2006) (internal citations and quotation marks omitted).

       The Court’s finding also corresponds with the Sixth Circuit’s decision in Lyons v. City of

Xenia, 417 F.3d 565 (6th Cir. 2005)—a case that Brown cites in support of his argument. The

Sixth Circuit held that “[a] person may not be convicted of the offense [of obstructing official

business under O.R.C. § 2921.31] simply by doing nothing, such as refusing to provide

identification or other information to the police.” Lyons, 417 F.3d at 574. However, as is the case

here, the Sixth Circuit found that the complete picture “includes more than just [defendant’s]

refusal to provide information,” and that the defendant’s “conduct would allow a reasonable officer

to conclude that she had committed affirmative acts that interfered with police business.” Id. at


                                                13
574-75 (also holding that “[w]here the overall pattern of behavior is one of resistance … officers

may consider the totality of the events and need not point to a single act that rises to the level of

obstruction”).2 In sum, the Court finds that Officer Orick had probable cause to place Brown under

arrest without a warrant.

         C. Search of the Vehicle

         Brown’s final argument is that the search of the Vehicle was unlawful because it “was

conducted as a direct result of Mr. Brown’s unlawful stop and arrest.” (Doc. 27 at PAGEID #

149.) However, as shown above, the Court does not find the stop or arrest to be unlawful. Brown

also argues that the warrantless, unconsented search of the Vehicle violated the Fourth Amendment

and does not fall within any available exception to the warrant requirement. (Doc. 29 at PAGEID

# 175.) In response, the Government argues that the search was proper based on one or more

exceptions: (1) the automobile exception; (2) the plain view exception; (3) the inventory search

exception; and/or (4) the inevitable discovery doctrine. (Doc. 28 at PAGEID # 165.)

         As noted above, “searches conducted outside the judicial process, without prior approval

by judge or magistrate, are per se unreasonable under the Fourth Amendment—subject only to a

few specifically established and well-delineated exceptions.” United States v. Hockenberry, 730

F.3d 645, 658 (6th Cir. 2013) (internal quotation marks omitted). “Inventory searches are now a

well-defined exception to the warrant requirement of the Fourth Amendment.” Id. “An inventory

search is the search of property lawfully seized and detained, in order to ensure that it is harmless,

to secure valuable items (such as might be kept in a towed car), and to protect against false claims


2
 Once again, the main case relied on by Brown to support his argument is distinguishable. In State v. McCrone, 63
Ohio App. 3d 831, 580 N.E.2d 468, 470-71 (Ohio Ct. App. 1989), the defendant told the officer his name, address,
and Social Security number, but simply “refused to produce his driver’s license when [the officer] asked for
verification of his identity.” The Ohio court found that “[t]he record reflects that [the defendant] did nothing which
would be sufficient to constitute an affirmative act which hindered the officer’s investigation for purposes of”
O.R.C. 2921.31(A). Therefore, the defendant’s motion for acquittal on the charge of obstructing official business
was granted. Here, Brown did more than simply refuse to identify himself or produce identification.

                                                          14
of loss or damage.” Id.

       Brown explains that the inventory search exception only applies if the police have lawfully

taken custody of the vehicle. (Doc. 29 at PAGEID # 178, citing United States v. Smith, 510 F.3d

641, 651 (6th Cir. 2007).) His argument that exception does not apply here is that, because “[t]he

inventory search of Mr. Brown’s vehicle was a direct result of the unlawful stop and arrest,” “the

police did not have lawful custody of the vehicle, and the search was not justified under the

inventory search exception.” (Doc. 29 at PAGEID # 178.)

       The Court disagrees. The Court has found that the stop and arrest were lawful. Therefore,

Brown’s argument fails. Additionally, “[i]t is settled law that the police may conduct an inventory

search of an automobile that is being impounded without running afoul of the Fourth Amendment.”

United States v. Jackson, 682 F.3d 448, 455 (6th Cir. 2012). “Discretion as to impoundment is

permissible so long as that discretion is exercised according to standard criteria and on the basis

of something other than suspicion of evidence of criminal activity.” Hockenberry, 730 F.3d at

658. “[A]n impoundment decision will not be impermissible simply because alternatives to

impoundment might exist.” Id.

       Under Dayton Police Department General Order 3.02-6 (Government Exhibit 4), a police

officer may have a vehicle towed when the person in charge of the vehicle is arrested and may

conduct a property inventory of the vehicle’s contents:

       Members of the Police Department are authorized to remove or direct the removal
       of a vehicle under any of the following circumstances … [including] [w]henever
       the driver or person in charge of any vehicle is placed under arrest and taken into
       custody and detained by police under circumstances which leaves or will leave a
       vehicle unattended.

       …

       Inventory of a Towed Vehicle – Arrest Situation

       Inventory property inside the vehicle’s passenger compartment … prior to towing.

                                                15
           … Seize contraband or criminal evidence discovered during an inventory.

DPD Gen. Order 3.02-6 (Government Exhibit 4) at I.A.3, IV.B.1, IV.B.3. In line with that

language, Officer Orick testified that if a driver is arrested for a criminal offense, then the vehicle

may be towed pursuant to the policy. (Doc. 26 at PAGEID # 117.)

           Officer Orick’s decision to impound and tow the Vehicle was reasonable under the

circumstances. He had arrested the driver of the Vehicle, and the Vehicle was registered to a third

party who was not present. Officer Orick acted within his discretion in deciding to tow the vehicle,

the decision to impound the Vehicle was reasonable, and, given the circumstances, performance

of an inventory search was objectively justifiable and proper. See Hockenberry, 730 F.3d at 660;

United States v. Hughes, F. App’x 533, 540-41 (6th Cir. 2011) (an inventory search is properly

held to be lawful when a defendant fails to demonstrate that the officers impounded and

inventoried the car in bad faith or for the sole purpose of investigation). The Court finds that the

search of the Vehicle’s passenger compartment was permissible. The fruits of that search—the

handgun—will not be suppressed.3

    III.      CONCLUSION

           For the reasons stated above, the Court DENIES Defendant’s Motion to Suppress (Doc.

16).

           DONE and ORDERED in Dayton, Ohio, this Monday, October 28, 2019.

                                                                             s/Thomas M. Rose
                                                                     ________________________________
                                                                             THOMAS M. ROSE
                                                                     UNITED STATES DISTRICT JUDGE




3
 Given the Court’s finding, it does not reach the Government’s other arguments to justify the search of the Vehicle,
namely that the automobile exception, plain view exception, and/or inevitable discovery doctrine apply.

                                                         16
